Exhibit 10.1

 

December 10, 2004

 

 

Mr D.C. Roffey

Hogeweg 41h

1098 BX Amsterdam, The Netherlands

 

Dear Mr Roffey:

 

Liquidation of Metron Technology N.V. (to be renamed Nortem N.V.)

 

The purpose of this letter is to confirm the terms and conditions under which we
would like to engage you as principal executive officer and principal financial
officer as well as liquidator (vereffenaar) of Metron Technology N.V.
(“Metron”).

 

Please note that your formal appointment as principal executive officer,
principal financial officer and liquidator is conditional on (i) Metron’s
shareholders approving (a) the sale and transfer of substantially all of
Metron’s assets to Applied Materials, Inc., pursuant to the stock and asset
purchase agreement, dated August 16, 2004, entered into between Metron and
Applied Materials, Inc; (b) the dissolution of Metron following the closing of
the asset sale; and (c) your appointment as principal executive officer,
principal financial officer and as liquidator for Metron and (ii) the closing of
the asset sale.

 

The Parties do not intend to enter into an employment agreement.

 

Duties and responsibilities

If you accept your engagement, we would expect you to have reasonable
availability to fulfil (i) all duties of post closing management of Metron
described in Annex 1 hereto and (ii) all duties Dutch corporate law attributes
to a liquidator of a Dutch N.V. under supervision of Metron’s supervisory board
and in cooperation with your fellow liquidator.

 

We would primarily expect you to be responsible for keeping good accounting
records and the fulfilment by Metron of any and all of its obligations under any
US securities laws and regulations, rules and requirements of any securities
exchange, the Sarbanes-Oxley Act or any other non-Dutch laws and regulations
creating obligations for Metron.

 

Metron intends to engage Mr Peter Verloop to act as your fellow liquidator
following the closing of the asset sale. Mr Verloop will be primarily
responsible for - and we would expect you, as a fellow liquidator, to assist him
as much as possible with - the making of an inventory of Metron’s assets and

 

--------------------------------------------------------------------------------


 

liabilities remaining after the closing of the asset sale and the satisfying of
as much of the liabilities as possible to allow one or more initial liquidation
distributions to Metron’s shareholders.

 

Subsequently we would expect you to arrange for the fulfilment of any remaining
liabilities, and the filings and public announcements required under US laws and
regulations in relation to the liquidation, the final liquidation distribution
to Metron’s shareholders and the delisting of the Metron shares.

 

As Metron’s liquidator you will have the right to consult with Metron’s
auditors, Metron’s US counsel, Metron’s Dutch counsel and all other advisors of
Metron on all financial, legal and tax matters relating to the liquidation of
Metron.

 

As a liquidator you shall be free to carry out your duties autonomously and in
the manner you may deem fit, at least after prior consultation with your fellow
liquidator and with Metron’s Supervisory Board. With due regard for all the
obligations arising from this engagement, you shall be free to perform
professional services for third parties. In the event of a possible conflict of
interest, you shall consult the Supervisory Board in advance.

 

Fees

Your engagement will be on the basis of payment of a monthly fee in the amount
of the euro equivalent of USD 10,000 for the first month and the EUR equivalent
of USD 6,300 for the second and following months. Metron will also reimburse you
for specified out of pocket expenses, such as travel and courier costs.

 

The fees shall be paid without withholding wage tax and social security
premiums. You shall indemnify and hold Metron harmless for any tax assessment in
respect of wage tax and/or employee’s insurance imposed by the tax office or the
employee insurance administration agency, including accrued interest and any
administrative fines, in connection with the remuneration and/or reimbursement
of expenses regarding your engagement as a liquidator.

 

In addition to the above Metron will pay you a completion bonus in the amount of
the euro equivalent of (i) USD 30,000 if the liquidation is complete within 180
days of the closing of the asset sale, (ii) USD 10,000 if the liquidation is
complete within 181 to 240 days of the closing of the asset sale and (iii) USD
5,000 if the liquidation is complete after 240 days.

 

Termination

Your engagement shall terminate by operation of law as soon as all duties Dutch
Corporate Law attributes to the liquidator are fulfilled, i.e. as per the moment
Metron does no longer have any assets and ceases to exist.

 

2

--------------------------------------------------------------------------------


 

Both parties shall be entitled to terminate the engagement prior to the
abovementioned fixed period by giving notice. You will have to observe a notice
period of three months, Metron has to observe a notice period of six months. If
a party ends the engagement without observing these notice periods, he is liable
to the other party for a penalty that equals the amount of the average gross fee
that would have been paid/earned if the notice period would have been observed
properly.

 

Indemnification

As Metron’s liquidator you shall be automatically indemnified by Metron, in the
way as described in section 20 of Metron’s articles of association.

 

In addition Metron hereby agrees to warrant you from and indemnify you against,
at your first request, any form of damage, liability and/or costs, including but
not limited to reasonable lawyers’ fees, which are the result of or are
connected to claims or actions (in or out of court) made against you, in your
capacity as liquidator of Metron (whether or not in conjunction with claims or
actions against one or more others) by (or for the benefit of) any third party
including, but not limited to, Metron or one or more co-liquidators, any direct
or indirect shareholders of Metron or any other person holding a direct or
indirect interest in Metron, insofar as such claims or actions are in any way
connected with or arise from any act or omission to act in your capacity as
liquidator of Metron.

 

If a claim or action as referred to in the first paragraph of this article is
made against you, then Metron will bear all costs which you have to make in
order to defend yourself against such claims and actions. The foregoing remains
valid irrespective of the claims or actions being justified or not, provided
however that the foregoing does not apply if and insofar as it is determined by
a court of competent jurisdiction that you have acted grossly negligent or with
wilful misconduct.

 

Liability Insurance

As a liquidator of Metron your potential liabilities will be covered in
accordance with the attached D&O insurance policy.

 

Applicable law and disputes

This engagement letter is governed by Dutch law. All disputes arising from or
associated with it will be settled in the first instance by the court in
Amsterdam.

 

Acceptance

Please confirm that you accept your engagement as principal executive officer,
principal financial officer and as liquidator of Metron (conditional on your
appointment by Metron’s shareholders) and that this letter accurately describes
the scope and terms of your engagement, by signing this letter and returning the
signed copy to us. Your engagement will start on the earlier of (i) the
effective date of your appointment as Metron’s liquidator or (ii) the date on
which Metron’s current management would request you to start your engagement.

 

3

--------------------------------------------------------------------------------


 

Please contact us if you have any questions concerning this letter.

 

Yours sincerely,

 

/s/ EDWARD D. SEGAL

 

Metron Technology N.V.

Edward D. Segal

 

 

Agreed to this day, the 10th of December 2004

 

/s/ D.C. ROFFEY

 

D.C. Roffey

 

4

--------------------------------------------------------------------------------


 

Annex 1

 

Duties of post-closing management of Nortem N.V. (currently named: Metron
Technology N.V.)

 

Continue to run as a Dutch company until liquidated

Make all required filings (regulatory and tax)

Keep good accounting records

 

Manage the wind down and liquidation

Manage the wind down and liquidation process and advisors

Ensure the cash is invested safely and in accordance with policy

Resolve all open issues to liquidation

Manage expenses

Keep AMAT informed of expense status and needs for additional cash

Coordinate with Transfer Agent on all distributions

Arrange for and complete de-listing

 

Continue to run as a listed NASDAQ Registrant until de-listed

Keep good accounting records

Close the quarterly books

File required SEC filings

Ensure SOX compliance

Certify SOX compliance

Decide on appropriate investor communications

Ensure compliance with NASDAQ listing standards until de-listed

De-list and liquidate cleanly

 

5

--------------------------------------------------------------------------------